COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-13-00270-CV
                             NO. 02-13-00271-CV


IN RE CRYSTAL MOORE                                                  RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

      The court has considered relator’s emergency petition for writ of habeas

corpus and the response and is of the opinion that relief should be denied.

Accordingly, relator’s emergency petition for writ of habeas corpus is denied.

Relator is immediately remanded to the custody of the Sheriff of Young County.

The clerk of this court is directed to issue an order of commitment. See Tex. R.

App. P. 52.8.



      1
       See Tex. R. App. P. 47.4, 52.8(d).
      Relator shall pay all costs incurred in this proceeding, for which let

execution issue.

                                              PER CURIAM

PANEL: MCCOY, DAUPHINOT, and MEIER, JJ.

DELIVERED: August 29, 2013




                                 2